PER CURIAM.
This is an appeal from a summary final judgment. In entering its judgment, the court specifically considered certain evi*641dence and based its decision thereon. The judgment states as follows:
3{í i{c ‡ ‡
“1. By agreement of counsel, the^ Court considered three photographs marked Plaintiff’s exhibits for identification 1, 2 and 3; identified in the deposition of witness Koenig taken August 7, 1972, and attached to Plaintiffs copy of the deposition which was handed to the Court during the hearing.”
* * * * * *
Having determined that the photographs considered by the court were not made a part of the record at any time and are not now before us, we affirm upon the authority of the rule stated in McEachin v. McEachin, Fla.App. 1963, 154 So.2d 894, 898. See Hollander v. Nolan Brown Motors, Inc., Fla.App. 1973, 272 So.2d 9.
Affirmed.